office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 -------------------- conex-111263-06 number info release date uil representative kevin calvey chairman revenue taxation committee state capitol building oklahoma city ok dear mr calvey this is in response to your letter of ------------------------ in which you ask the internal_revenue_service to reconsider its opinion that ------and ------payments that the state -- - ---------------------------------to its taxpayers pursuant to --------------are includible in gross_income for federal_income_tax purposes it is your opinion that these payments state payments should be treated as rebates of state income taxes rather than a general distribution from the state treasury and thus should not be included in gross_income we have reviewed our prior analysis and conclude that it is correct under sec_61 of the internal_revenue_code gross_income means all income from whatever source derived unless another provision of law specifically excludes the payment from gross_income the state payments do not qualify under any of the general exclusions from gross_income i refunds of state income taxes paid fo r which a taxpayer does not receive a federal tax_benefit ii gifts and iii general welfare_payments it is our understanding that the state payments are not a reduction in the amount of state_income_tax or other tax that a recipient previously paid under the program a citizen can receive a rebate in excess of any state_income_tax paid in addition the amount of the rebate is not reflected in a taxpayer’s state_income_tax account in other words the total of the tax_payments made by a resident of -------------- in to our knowledge was not reduced by the rebate he or she received thus that individual was enriched by that amount and therefore is subject_to tax the state payments do not qualify for exclusion from income as gifts under sec_102 of the code to qualify as a gift a payment must be made from a ’detached and disinterested generosity out of affection respect admiration charity or like impulses ’ generally governmental payments have been treated as gifts only if the payments have been made to a limited group of individuals based on merit or service such as a state’s payments to war veterans neither --------------nor its legislative background indicates that the state payments are made to a limited class out of affection generosity charity or like impulses the state payments also do not qualify for exclusion under the administrative exclusion for general welfare_payments to qualify as general welfare_payments the payments must i be made from a governmental fund ii be for the promotion of the general welfare ie generally based on individual or family needs and iii not represent compensation_for services the state payments do not satisfy the second requirement ie to help needy individuals pay for expenses such as housing education and basic sustenance therefore the state payments are not excludable as general welfare_payments because the state payments do not qualify for any of the possible exclusions from gross_income taxpayers must include the payments in gross_income for federal_income_tax purposes you are concerned that many taxpayers are required to file form sec_1040 rather than form sec_1040a or form 1040ez if they are required to report the state payments because form sec_1040a and sec_1040ez do not have specific lines for these payments as you may already know the internal_revenue_service addressed this concern and is allowing the state ---------------- rebate to be reported on line of form 1040a and line of form 1040ez a copy of the irs news_release announcing this position is enclosed if you have any questions concerning this matter please call me at -------------------- sincerely robert m brown associate chief_counsel income_tax and accounting enclosure
